Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 1 of 20


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:21cv22417

  CARLOS GARCIA,

  Plaintiff,


  vs.

  TRUEACCORD CORP. and
  PAYPAL, INC.

  Defendants.
  _________________________________/


                                            COMPLAINT


          1.     Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

  §1692 et seq. (“FDCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §559.55

  et seq. ("FCCPA"). Plaintiff also alleges violation of the Telephone Consumer Protection Act, 47

  U.S.C. § 227 et seq. ("TCPA") against the Defendant TrueAccord, Corp (hereinafter referred to as

  “TrueAccord”). Plaintiff alleges that the Defendant TrueAccord incessantly and unlawfully called

  the Plaintiff's cellular phone using an automatic telephone dialing system or auto-dialer and a pre-

  recorded or artificial voice. Defendant TrueAccord made these calls in an attempt to collect an

  alleged debt that is not owed by the Plaintiff. Defendant PayPal incessantly and unlawfully emailed

  and texted the Plaintiff in an attempt to collect an alleged debt that is not owed by the Plaintiff.

  Defendants’ actions were in violation of FDCPA and FCCPA.




                                                   1
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 2 of 20


                                         LEGAL STANDARD


         2.      The characterization of the FDCPA as a strict liability statute is generally accepted.

  See, e.g., LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010). Pursuant to

  Florida Statute §559.55(2), (“FCCPA”), “nothing in this part shall be continued to limit or restrict

  the applicability of the Fair Debt Collection Practices Act to consumer collection practices in this

  state. This part is in addition to the requirements and regulations of the federal act. In the event of

  any inconsistency between any provision of this part and any provision of the federal act, the

  provision which is more protective of the consumer shall prevail.”


                                            JURISDICTION


         3.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, §1337, and §1367, and

  pursuant to 15 U.S.C. § 1692 et seq. (“FDCPA”) and the Florida Consumer Collection Practices

  Act, Fla. Stat. §559.55 et seq. ("FCCPA"). Under 28 U.S.C. 1367(a), this Court has supplemental

  jurisdiction over Plaintiff's stated FCCPA claims in that it is so related to the federal TCPA and

  FDCPA claims that they form part of the same case or controversy under Article III of the United

  States Constitution. Additionally, federal courts have jurisdiction over suits arising under TCPA.

  Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

         4.      This action arises out of Defendants’ violations of the FDCPA and FCCPA, in their

  illegal effort to collect a consumer debt from Plaintiff. This action also arises out of Defendant

  TrueAccord’s violations of TCPA, which prohibits any person "to make any call (other than for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system or any artificial or prerecorded voice --(iii) to any telephone

  number assigned to a paging service, cellular telephone service, specialized mobile radio service,




                                                    2
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 3 of 20


  or other radio common carrier service, or any service for which the called party is charged for the

  call." 47 U.S.C. §227(b)(1)(A).

          5.      Venue is proper in this District because the acts and transactions complained of

  occurred here, Plaintiff resides here, both Defendants transact and/or conduct business here, and

  both Defendants illegally attempted to collect a debt from Plaintiff within this venue. In addition,

  Defendant True Accord places calls into this District.

                                                PARTIES

          6.      Plaintiff, Carlos Garcia, is a natural person who resides in the City of Aventura,

  County of Miami-Dade, State of Florida, and is a “consumer” as that term is defined by 15 U.S.C.

  § 1692a(3). Plaintiff is the cellular subscriber and has dominion over the cellular telephone that

  Defendant TrueAccord was calling and to which PayPal was sending text messages.

          7.      Defendant TRUEACCORD, CORP, (hereinafter “TrueAccord”) is a collection

  agency operating from an address of 16011 College Boulevard, Suite 130, Lenexa, KS 66219, is a

  “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and is incorporated under the laws

  of the State of Delaware.

          8.      Defendant TrueAccord regularly uses the email, U.S. postal mail, and telephone in

  its business, the principal purpose of which is the collection of debts. Defendant TrueAccord

  regularly collects or attempts to collect debts for other parties.

          9.      Defendant TrueAccord is a debt collector that uses, among other things, an

  automated telephone dialing system to engage in debt collection practices.

          10.     TrueAccord is a “debt collector” as defined in the FDCPA and FCCPA, under 15

  U.S.C. §1692a(6) and Florida Statute §559.55(6).

          11.     Defendant TrueAccord was acting as a debt collector with respect to the collection

  of Plaintiff’s alleged debt.

                                                     3
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 4 of 20


         12.     At all relevant times, Plaintiff had an account in his name with Defendant PayPal,

  Inc. (hereinafter referred to as “PayPal”). At all relevant times, Plaintiff’s PayPal account was

  established to hold funds used primarily for his personal use.

         13.     At all relevant times, Plaintiff had a an “account” with PayPal as that term is defined

  by 15 U.S.C. § 1693a(2). PayPal is an e-commerce business that facilitates money transfers

  through the internet and acts as an intermediary by accepting funds on behalf of a buyer and

  deposits said funds into the account of a seller.

         14.     Defendant PayPal is a business entity that conducts/transacts business within the

  State of Florida.

         15.     Defendant PayPal has a principal address of 2211 North First Street, c/o Corporate

  Legal Department, San Jose, California 95131, and is incorporated under the laws of the State of

  Delaware.

         16.     At all relevant times, Defendant PayPal acted through its duly authorized agents,

  employees, officers, directors, members heirs assigns, successors, principals, trustees, sureties,

  subrogees, representatives, and insurers.

         17.     At all relevant times, Defendant PayPal was a “financial institution” as that terms

  is defined by 15 U.S.C. § 1693a(7), as acted as a “creditor” as defined by Florida Statute §559.55

  of FCCPA.



                                     FACTUAL ALLEGATIONS

         18.     Plaintiff incurred a financial obligation that was primarily for personal, family, or

  household purposes and is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5) and

  Florida Statute §559.55(1).




                                                      4
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 5 of 20


         19.     Sometime thereafter, PayPal consigned, placed or otherwise transferred the alleged

  debt to Defendant TrueAccord for collection from this Plaintiff.

         20.     On or about December 5, 2020, Plaintiff purchased shoes from Finish Line in the

  amount of $77.04. Plaintiff authorized PayPal to make payment on his behalf for $77.04 and

  entered into an agreement with same to pay the balance to PayPal in four payments of $19.26 each.

  Plaintiff’s user agreement with PayPal consisted of a ‘Pay in 4’ plan allowing customers the ability

  to pay back purchases to PayPal in four separate payments.

         21.     On or about December 6, 2020 and December 20, 2020, PayPal debited two

  payments in the amount of $19.26 each. Plaintiff subsequently received notification from Finish

  Line that the purchased shoes were out of stock. As such, the sales transaction was cancelled.

  Consequently, on or about December 22, 2020, PayPal credited $38.52 to Plaintiff’s bank account,

  representing the two prior debits of $19.26 each.

         22.     Despite the cancellation of the order, Defendant PayPal incessantly attempted to

  collect from the Plaintiff the remaining two payments of $19.26 each under the ‘Pay in 4’ plan,

  plus late fees. Both Defendants PayPal and TrueAccord sought to collect from Plaintiff an alleged

  debt arising from transactions incurred for personal, family or household purposes.

         23.     From December 2020 through present day, Plaintiff has explained to Defendant

  PayPal repeatedly that the transaction was cancelled because the merchandise was not available.

  In each instance, PayPal has acknowledged in telephone conversations that Plaintiff does not owe

  a debt. Even though Plaintiff does not owe a debt, Defendant PayPal transferred Plaintiff’s alleged

  debt to Defendant TrueAccord for collection. Due to Defendants’ PayPal’s and TrueAccord’s poor

  account resources and deficient billing practices, Plaintiff continues to be charged an invalid and

  improper debt on an account that Plaintiff is not legally liable for.




                                                    5
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 6 of 20


          24.    Within 5 days of its initial communication with Plaintiff, Defendant TrueAccord

  failed to send a verification letter to Plaintiff notifying her of her rights and privileges under the

  law, specifically 15 U.S.C. 1692g.

          25.    Defendant TrueAccord did not provide debtor with written notice of assignment

  from creditor, within 30 days after the assignment.

          26.    This lawsuit arises from telephone collection efforts of Defendant TrueAccord over

  the last four years. Most courts have held that TCPA claims are governed by the four-year federal

  statute of limitations. Benedia v. Super Fair Cellular, Inc., 2007 U.S. Dist. LEXIS 71911 (N.D.

  Ill. 2007); Stern v. Bluestone, 850 N.Y.S. 2d 90, 2008 N.Y. Slip Op. 00611 (holding that the TCPA

  has a four-year statute of limitations pursuant to 28 U.S.C. §1658).

          27.    Defendant TrueAccord attempted to collect an alleged consumer debt from the

  Plaintiff by unlawfully calling Plaintiff’s cellular telephone numerous times in violation of the

  TCPA.

                             COMMUNICATIONS FROM DEFENDANT PAYPAL

          28.    On January 22, 2021, Defendant PayPal sent an email from service@paypal.com

  to Plaintiff, requesting that Plaintiff pay $27.26, consisting of an installment payment of $19.26

  plus $8.00 late fee. See Exhibit A.

          29.    On May 3, 2021, Defendant PayPal sent an email from service@paypal.com to

  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit B.

          30.    On May 13, 2021, Defendant PayPal sent an email from service@paypal.com to

  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit C.

          31.    On May 18, 2021, Defendant PayPal sent an email from service@paypal.com to

                                                    6
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 7 of 20


  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit D.

         32.     On May 23, 2021, Defendant PayPal sent an email from service@paypal.com to

  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit E.

         33.     On May 28, 2021, Defendant PayPal sent an email from service@paypal.com to

  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit F.

         34.     On June 2, 2021, Defendant PayPal sent an email from service@paypal.com to

  Plaintiff, requesting that he pay $27.26, consisting of an installment payment of $19.26 plus $8.00

  late fee. See Exhibit G.

         35.     Defendant PayPal sent at least seven (7) emails from January to June 2021 to

  Plaintiff attempting to collect a debt. In addition, Defendant PayPal sent Plaintiff twelve (12) text

  messages from March 2021 through May 2021, requesting payment of allegedly past due amount.



                                         COLLECTION CALLS

         36.     From May 2021 through June 2021, Defendant TrueAccord contacted Plaintiff by

  telephone in an effort to collect this debt, which was a “communication” in an attempt to collect a

  debt as that term is defined by 15 U.S.C. § 1692a(2) and Florida Statute § 559.55(5).

         37.    Defendant TrueAccord placed at least eight (8) calls to Plaintiff’s cellular telephone

  using an automated telephone dialing system. Defendant True Accord left messages on Plaintiff’s

  cellular voicemail system playing an artificial or pre-recorded voice. After delivery of the message,

  the caller immediately disconnected.

         38.      During that time period, on other occasions, upon answering these calls, Plaintiff

                                                   7
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 8 of 20


  was greeted with a machine-generated voice that began reading a script, consistent with an

  automated telephone dialing system using an artificial or pre-recorded voice.

         39. Plaintiff never consented to receive phone calls to his cellular phone from Defendant

  TrueAccord or for the purpose of collecting an alleged debt.

         40.     The Defendant's method of contacting Plaintiff is indicative of its ability to dial

  numbers without any human intervention in the calling process, which the FCC has opined is the

  hallmark of an automatic telephone dialing system. See In the Matter of Rules & Regulations

  Implementing the Telephone Consumer Protection Act of 2008, CG Docket No. 02-278, FCC 07-

  232 (1/4/08); In the Matter of Rules & Regulations Implementing the Telephone Consumer

  Protection Act of 1991, 2003 WL 21517583, 18 F.C.C.R. 14014 (July 3, 2003).

         41.     All calls made by Defendant TrueAccord to Plaintiff's cellular telephone, were

  initiated using an automatic telephone dialing system, which contained an artificial voice and/or

  played a prerecorded message.

         42.     None of the Defendant TrueAccord’s telephone calls placed to Plaintiff were for

  “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

         43.     The Defendant either willfully or knowingly violated the TCPA.



                                            SUMMARY

         44.     All the above-described collection communications made to Plaintiff by

  Defendants PayPal and TrueAccord, and its collection employees, were made in violation of

  numerous and multiple provisions of the FDCPA and FCCPA, including but not limited to 15

  U.S.C. § 1692d(5), 1692e(2), 1692e(10), 1692f(1), 1692g, and 1692e(11), and Florida Statute

  §559.715, amongst others.




                                                  8
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 9 of 20


            45.     During its collection communications, Defendants PayPal and TrueAccord and

  their individual debt collectors employed by Defendants failed to provide Plaintiff with the notice

  required by 15 U.S.C. § 1692e(10), and 1692g, and Florida Statute §559.715 and §559.72, amongst

  others.

            46.     Defendant TrueAccord’s conduct, as detailed above, of harassing Plaintiff in an

  effort to collect this debt, constitutes violations of numerous and multiple provisions of the

  FDCPA, FCCPA, and TCPA, as stated herein.



                                             TRIAL BY JURY

            47.     Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

  so triable. U.S. Const. amend. 7. Fed.R.Civ.P.38.



                                          CAUSES OF ACTION

                                                 COUNT 1

                              AS TO DEFENDANT TRUEACCORD
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          VIOLATION OF FDCPA-15 U.S.C. § 1692 et seq.

            48.     Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

  though fully stated herein.

            49.     The foregoing acts and omissions of the Defendant TrueAccord and its agents

  constitute numerous and multiple violations of the FDCPA including, but not limited to, each and

  every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.

            50.     As a result of the Defendant TrueAccord’s violations of the FDCPA, Plaintiff is

  entitled to statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A);




                                                      9
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 10 of 20


   and, reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from the Defendant

   herein.

             WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.

                                               COUNT 2

                             AS TO DEFENDANT TRUEACCORD
                    FAILURE TO DISCLOSE STATUS AS A DEBT COLLECTOR
                           VIOLATION OF FDCPA-15 U.S.C. § 1692e

             51.   Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

             52.   Defendant TrueAccord failed to disclose in initial communication with the Plaintiff

   that it is a debt collector attempting to collect a debtr and that any information obtained will be

   used for that purpose, in violation of 15 U.S.C. 1692e(11).

             WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.

                                                   10
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 11 of 20


                                               COUNT 3

                              AS TO DEFENDANT TRUEACCORD
                          FALSELY REPRESENTING AMOUNT OF DEBT
                           VIOLATION OF FDCPA-15 U.S.C. § 1692e(2)

             53.   Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

             54.   Defendant TrueAccord falsely represented the amount of the debt that was

   allegedly owed to the Defendant, in violation of 15 U.S.C. 1692e(2), since Plaintiff does not owe

   a debt.

             WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.



                                               COUNT 4

                             AS TO DEFENDANT TRUEACCORD
                      FALSE REPRESENTATION IN ATTEMPT TO COLLECT
                          VIOLATION OF FDCPA-15 U.S.C. § 1692e(10)

             55.   Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

             56.   Defendant TrueAccord engaged in false representation in an attempt to collect a

   debt that it knew or had reason to know Plaintiff did not owe, in violation of 15 U.S.C. 1692e(10).




                                                   11
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 12 of 20


          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.



                                              COUNT 5

                            AS TO DEFENDANT TRUEACCORD
                     INTENT TO ANNOY, HARASS, OPPRESS, OR HARASS
                         VIOLATION OF FDCPA-15 U.S.C. § 1692d(5)

          57.     Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

          58.     Defendant TrueAccord contacted Plaintiff’s phone to ring repeatedly or

   continuously with intent to annoy, oppress, or harass, in violation of 15 U.S.C. 1692d(5).

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.




                                                   12
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 13 of 20


                                                 COUNT 6

                                AS TO DEFENDANT TRUEACCORD
                                 NOT EXPRESSLY AUTHORIZED
                              VIOLATION OF FDCPA-15 U.S.C. § 1692g

           59.     Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

           60.     The alleged debt that Defendant TrueAccord attempted to collect from Plaintiff was

   not expressly authorized by the agreement creating the alleged debt nor was it permitted by law,

   pursuant to 15 U.S.C. § 1692f(1).

           WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

       a) Damages;

       b) Attorney fees and costs;

       c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

       activities that are in violation of FDCPA; and

       d) Such further relief as this Court deems just and proper.



                                                 COUNT 7

                               AS TO DEFENDANT TRUEACCORD
                            FAILURE TO SEND VERIFICATION LETTER
                             VIOLATION OF FDCPA-15 U.S.C. § 1692g

           61.     Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

           62.     Defendant violated § 1692g of the FDCPA by failing to send written notification,

   within five (5) days after its initial communication with Plaintiff, advising Plaintiff of her rights to

   dispute the debt or request verification of the debt.

                                                     13
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 14 of 20


          63.     Defendant acted in an otherwise deceptive, unfair and unconscionable manner and

   failed to comply with the FDCPA.



          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FDCPA; and

      d) Such further relief as this Court deems just and proper.



                                               COUNT 8

             AS TO DEFENDANT TRUEACCORD AND DEFENDANT PAYPAL
         VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
                     FLORIDA STATUTE §559.55 et seq. ("FCCPA")

          64.     Plaintiff incorporates by reference all of the above paragraphs 1 through 47 of this

   Complaint as though fully stated herein.

          65.     The foregoing acts and omissions of the Defendants TrueAccord and PayPal and

   its agents constitute violation of the FCCPA including Florida Statute § 559.715.

          66.     As a result of the Defendants’ violations of the FCCPA, Plaintiff is entitled to

   statutory damages in an amount up to $1,000.00 pursuant to Florida Statute § 559.77(2), and

   reasonable attorney's fees and costs pursuant to § 559.77(2), from the Defendant herein.

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord and PayPal for:

      a) Damages;

                                                   14
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 15 of 20


      b) Attorney fees and costs;

      c) An injunction prohibiting Defendants TrueAccord and PayPal from engaging in further

      collection activities that are in violation of FCCPA; and

      d) Such further relief as this Court deems just and proper.



                                              COUNT 9

                AS TO DEFENDANT TRUEACCORD AND DEFENDANT PAYPAL
                         VIOLATION OF 559.72(7) OF THE FLORIDA
                        CONSUMER COLLECTION PRACTICES ACT

          67.    Plaintiff incorporates by reference all of the above paragraphs 1 through 47 of this

   Complaint as though fully stated herein.

          68.    In an effort to collect the debt, Defendants TrueAccord and PayPal willfully

   communicated with the Plaintiff with such frequency as can be reasonably expected to harass the

   Debtor, in violation of FCCPA, Florida Statute § 559.72(7).

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord and PayPal for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendants PayPal and TrueAccord from engaging in further

      collection activities that are in violation of FCCPA; and

      d) Such further relief as this Court deems just and proper.




                                                  15
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 16 of 20


                                               COUNT 10

                AS TO DEFENDANT TRUEACCORD AND DEFENDANT PAYPAL
                         VIOLATION OF 559.72(9) OF THE FLORIDA
                        CONSUMER COLLECTION PRACTICES ACT

          69.     Plaintiff incorporates by reference all of the above paragraphs 1 through 47 of this

   Complaint as though fully stated herein.

          70.     Pursuant to § 559.72(9) of the FCCPA, while collecting debts, no person shall

   “claim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.”

          71.     In the instant case, the Defendants TrueAccord and PayPal attempted to enforce a

   debt with full knowledge that the debt did not exist, much less belong to the Plaitniff. Despite

   knowing that they did not have any entitlement or authority to collect the consumer debt,

   Defendants TrueAccord and PayPal proceeded to communicate with the Plaintiff in an attempt to

   collect this alleged debt via email, texts, and voicemail messages. In an effort to collect the debt,

   Defendants TrueAccord and PayPal willfully communicated with the Plaintiff with such frequency

   as can be reasonably expected to harass the Debtor, in violation of FCCPA, Florida Statute §

   559.72(7).

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendants TrueAccord and PayPal from engaging in further

      collection activities that are in violation of FCCPA; and

      d) Such further relief as this Court deems just and proper.

                                                    16
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 17 of 20


                                               COUNT 11

                              AS TO DEFENDANT TRUEACCORD
                           VIOLATION OF §559.715 OF THE FLORIDA
                           CONSUMER COLLECTION PRACTICES ACT

          72.     Plaintiff incorporates by reference paragraphs 1 through 47 of this Complaint as

   though fully stated herein.

          73.     The Defendant TrueAccord did not provide written notice of the assignment of the

   right to bill and collect the debt, within 30 days after the assignment.

          74.     Florida Statute § 559.715 does not prohibit the assignment, by a creditor, of the

   right to bill and collect a consumer debt. However, the assignee must give the debtor written notice

   of such assignment within 30 days after the assignment. The Defendant TrueAccord did not

   provide Plaintiff with said notice.

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

      a) Damages;

      b) Attorney fees and costs;

      c) An injunction prohibiting Defendant TrueAccord from engaging in further collection

      activities that are in violation of FCCPA; and

      d) Such further relief as this Court deems just and proper.



                                               COUNT 12

                            AS TO DEFENDANT TRUEACCORD
                VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                   47 U.S.C. § 227 et seq.

          75.     Plaintiff incorporates by reference all of the above paragraphs 1 through 47 of this

   Complaint as though fully stated herein.

                                                    17
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 18 of 20


           76.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) of the Telephone Consumer

   Protection Act by making telephone calls to Plaintiff's cellular telephone, which were initiated by

   an automatic telephone dialing or made using an artificial or prerecorded voice, and not legally

   permissible under any provision of the aforementioned statute.

           77.    Plaintiff did not provide express consent to Defendant TrueAccord to contact him

   to his cellular phone.

           78.    The subject calls were not legally permitted under any provision to the

   aforementioned statute.

           79.    In sum, the Defendant TrueAccord made at least eight (8) telephone calls to

   Plaintiff's cellular phone, which were either initiated by an automatic telephone dialing system

   and/or contained a pre-recorded message and were made without the prior express consent of

   Plaintiff.

           80.    Defendant, though its agents, representatives, and/or employees acting within the

   scope of their authority, willfully and intentionally violated the TCPA, 47 U.S.C.

   §227(b)(1)(A)(iii).

           WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord for:

       a) Damages;

       b) An injunction prohibiting Defendant TrueAccord from engaging in further collection

       activities that are in violation of TCPA; and

       c) Such further relief as this Court deems just and proper.




                                                       18
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 19 of 20


                                                 RELIEF

          WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

   Plaintiff and against Defendant TrueAccord and Defendant PayPal for:

   a)     Damages under FDCPA and FCCPA;

   b)     Reasonable attorney’s fees and costs under FDCPA and FCCPA;

   c)     $500 in statutory damages for each violation of the TCPA over the last four years (as to

   TrueAccord);

   d)      $1,500 treble statutory damages for each knowing or willful violation of the TCPA over

   the last four years (as to TrueAccord);

   e)     A permanent injunction prohibiting Defendant from placing non-emergency calls to

   Plaintiff's cellular telephone using either an automatic telephonic dialing system or an artificial or

   prerecorded voice (as to TrueAccord);

   f)    An injunction prohibiting Defendants PayPal and TrueAccord from engaging in further

   collection activities that are in violation of FDCPA and FCCPA; and

   g)     Such further relief as this Court deems just and proper.




                                                    19
Case 1:21-cv-22417-KMM Document 1 Entered on FLSD Docket 07/06/2021 Page 20 of 20


                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that judgment be entered against the Defendants

   TrueAccord and PayPal.



   Dated: July 6, 2021

                                               Respectfully submitted,



                                               /s/ Monica Amor______________________
                                               AMOR LAW FIRM, P.A.
                                               Monica Amor, Esq.
                                               E-mail: mamor@amorlaw.com
                                               Florida Bar No: 0118664
                                               3625 N.W. 82nd Avenue, Suite 203
                                               Doral, Florida 33166
                                               Telephone: (305) 882-2667
                                               Facsimile: (888) 311-2667
                                               Attorney for Plaintiff




                                          20
